                                                                      Hon. Richard A. Jones
1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
     BENSON HILL KENT, LLC,
9
                  Plaintiff,                      NO. 2:21-cv-00516-RAJ
10
           v.                                     ORDER REMANDING CASE
11
     KEVIN SHELTON, et al.,
12
                  Defendants.
13
14
15         THIS MATTER comes before the Court sua sponte. On May 6, 2021, the Court
16   entered an Order to Show Cause directing Defendants to show cause why this case should
17   not be remanded to state court. Defendants’ written response was due on or before
18   May 17, 2021.
19         There being no response by Defendants, the Court ORDERS the Clerk to
20   immediately REMAND this action to King County Superior Court.
21
22         DATED this 25th day of May, 2021.
23
24
                                                    A
                                                    The Honorable Richard A. Jones
                                                    United States District Judge
25
26
27
28
     ORDER – 1
